 1    QUILL & ARROW, LLP
      Kevin Y. Jacobson, Esq. (SBN 320532)
 2    Leon Tao, Esq. (SBN 330099)
 3    kjacobson@quillarrowlaw.com
      ltao@quillarrowlaw.com
 4    10900 Wilshire Blvd., Suite 300
 5    Los Angeles, California 90024
      Telephone: (310) 933-4271
 6    Facsimile: (310) 889-0645
 7
      Attorney for Plaintiffs,
 8    SEBRINA ROBERTS
 9

10                      UNITED STATES DISTRICT COURT OF

11                       EASTERN DISTRICT OF CALIFORNIA

12

13    SEBRINA ROBERTS, an individual,                Case No.: 2:20-cv-01578 KJM-KJN
                                                     (Courtroom 3)
14                                                   Assigned to the Hon. Kimberly J.
                         Plaintiff,                  Mueller
15
           v.                                        STIPULATION AND [PROPOSED]
16                                                   ORDER TO CONTINUE
      FCA US LLC, a Delaware Limited                 DISCLOSURE OF EXPERT AND
17    Liability Company, and DOES 1                  REBUTTLE EXPERTS AND FACT
      through 10, inclusive,                         AND EXPERT DISCOVERY
18                                                   DEADLINES
                         Defendant.
19                                                   Filed: June 29, 2020
20

21

22

23

24              Plaintiff SEBRINA ROBERTS, (“Plaintiff”), and Defendant FCA US

25
     LLC (collectively, the “Parties”), by and through their respective counsel of record,
     hereby respectfully apply to this Court for an Order continuing the date for the Parties
26
     to exchange initial expert witness disclosures and rebuttal expert
27

28
                                               -1-
        STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCLOSURE OF EXPERT
          AND REBUTTLE EXPERTS AND FACT AND EXPERT DISCOVERY DEADLINES
 1   witnesses, and continuing the date for completion of fact and expert discovery.
 2              WHEREAS, the Parties further met and conferred pursuant to FRCP Rule
 3   26(f) on June 9, 2021, to consider the nature and basis of the claims and defenses, the
 4   possibilities for promptly settling or resolving the case, and discussing the status of
 5   discovery, and developing a reasonable discovery plan with the goal of continuing

 6   settlement discussions and scheduling a Court-sponsored settlement conference in

 7
     mid-August 2021; WHEREAS, the Parties’ Initial Expert Witness Disclosures
     pursuant to FRCP Rule 26(a)(2) are currently due on July 8, 2021.
 8
                WHEREAS, the Parties’ Rebuttal Expert Witness Disclosures are
 9
     currently due on August 5, 2021;
10
                WHEREAS, the Parties are to complete all fact discovery by July 15,
11
     2021;      WHEREAS, the Parties are to complete all expert discovery by September
12
     9, 2021;
13
                WHEREAS, in light of the COVID-19 Pandemic and unavailability of
14
     experts for in-person vehicle inspections, the Parties were unable to arrange a Vehicle
15
     Inspection until July 5, 2021.
16              WHEREAS, the Parties have mutually agreed that postponing Initial
17   Expert Disclosures and related deadlines, and extending the completion date for fact
18   and expert discovery until a date sufficiently after this vehicle inspection has occurred
19   will allow the Parties additional opportunities to discuss settlement and to avoid
20   potentially unnecessary litigation costs;
21              WHEREAS, no trial date has yet been set in the case;
22              WHEREAS, the Parties, subject to this Court’s approval, respectfully
23   request that: the last date for the Parties to serve Initial Expert Witness Disclosures
24   pursuant to FRCP Rule 26(a)(2) and the last date to disclose Rebuttal Expert Witness

25
     Disclosures be continued twenty-one days; the deadline for the Parties’ to complete
     fact discovery be continued for thirty-two days; and, that the deadline for the Parties
26
     to complete expert discovery be continued for thirty-two days.
27
     ///
28
                                                 -2-
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCLOSURE OF EXPERT
             AND REBUTTLE EXPERTS AND FACT AND EXPERT DISCOVERY DEADLINES
 1             NOW THEREFORE, the Parties agree and stipulate that: the deadline for
 2   disclosure of expert witnesses pursuant to Fed. R. Civ. P. 26(A)(2) shall be July 29,
 3   2021; the deadline for disclosure of supplemental and rebuttal experts pursuant to
 4   Fed. R. Civ. P. 26(A)(2)(C) shall be August 26, 2021; the deadline for completion of
 5   fact discovery shall be August 16, 2021; and, the deadline for completion of expert

 6   discovery shall be October 11, 2021.

 7
     IT IS SO STIPULATED.
 8

 9

10

11   Dated: July 8, 2021                    UNIVERSAL & SHANNON, LLP
12

13
                                            By:     James P. Mayo
14
                                                    JAMES P. MAYO, Esq.
15                                                  Attorneys for Defendant FCA US
                                                    LLC
16

17

18

19
     Dated: July 8, 2021                    QUILL & ARROW, LLP
20

21
                                            By:                        _________
22
                                                    Kevin Y. Jacobson, Esq.
23                                                  Attorneys for Plaintiff
24
                                                    SEBRINA ROBERTS

25

26

27

28
                                              -3-
        STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCLOSURE OF EXPERT
          AND REBUTTLE EXPERTS AND FACT AND EXPERT DISCOVERY DEADLINES
 1                                         ORDER
 2             The Court, having considered the parties’ Stipulation, and good cause
 3   appearing therein, orders the scheduling deadlines in this case be modified as follows:
 4

 5   Expert Disclosure: July 29, 2021,

 6   Rebuttal Expert Disclosure: August 26, 2021

 7
     Fact Discovery Completion Deadline: August 16, 2021
     Expert Discovery Completion Deadline: October 11, 2021
 8

 9

10
     All other deadlines, including the dispositive motion filing deadline, remain as set
11
     forth in the Court’s Scheduling Order, issued on December 21, 2020.
12

13
     IT IS SO ORDERED.
14

15   Dated: July 8, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -4-
        STIPULATION AND [PROPOSED] ORDER TO CONTINUE DISCLOSURE OF EXPERT
          AND REBUTTLE EXPERTS AND FACT AND EXPERT DISCOVERY DEADLINES
